UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Holdings (25.1% of Net Assets on 4-30-13) Royal Dutch Shell PLC, ADR 3.2% Nestle SA 2.2% Vinci SA 3.0% Duke Energy Corp. 2.1% Muenchener Rueckversicherungs AG 3.0% Verizon Communications, Inc. 2.1% BAE Systems PLC 2.8% Philip Morris International, Inc. 2.
